 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1195 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2010 
Mr. Marshall submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require a three-fifths majority to designate spending as emergency spending, except spending for the Department of Defense. 
 
 
That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Votes to designate spending as emergency spending11. (a)Any bill, joint resolution, amendment, or conference report designating any direct spending or appropriation as an emergency requirement may not be considered as passed or agreed to unless so determined by a vote of not less than three-fifths of the Members voting, a quorum being present. 
(b)Paragraph (a) shall not apply to spending for the Department of Defense or any spending from a designated emergency fund.. 
 
